 



Exhibit 10.1
Execution Version
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
BY AND BETWEEN
INDYMAC BANCORP, INC.
AND
MICHAEL W. PERRY
EFFECTIVE SEPTEMBER 18, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                              Page     1.     Term.     1     2.
    Position, Duties and Responsibilities     1     3.     Scope of This
Agreement and Outside Affiliations     2     4.     Compensation and Benefits.  
  2           (a)    
Base Salary
    2           (b)    
Incentive Compensation
    2           (c)    
Equity Compensation
    5           (d)      
Deferred Compensation
    5           (e)      
Additional Benefits.
    5           (f)      
Certain Perquisites.
    6           (g)      
Future Alternative Compensation Structure
    7     5.     Termination     7           (a)      
Disability
    7           (b)      
Death
    8           (c)      
Cause
    9           (d)      
Other Than For Cause or Disability (not in connection with a Change in Control)
    10           (e)      
Good Reason
    11           (f)      
Voluntary Resignation (other than Retirement or Expiration of the Employment
Term)
    12           (g)      
Change in Control
    12           (h)      
Notice of Termination
    13           (i)      
Expiration of Employment Term or Retirement
    13           (j)      
Retirement
    14     6.     Certain Additional Payments by Employer     14     7.    
Reimbursement of Business Expenses     17     8.     Indemnity     17  

i



--------------------------------------------------------------------------------



 



                                              Page     9.     Miscellaneous.    
17           (a)      
Successorship
    17           (b)      
Notices
    17           (c)      
Entire Agreement
    17           (d)      
Waiver
    18           (e)      
California Law
    18           (f)      
Arbitration
    18           (g)      
Confidentiality
    18           (h)      
No Solicitation
    18           (i)      
Cooperation
    19           (j)      
Consideration; Remedies Of Employer
    19           (k)      
Reformation
    19           (l)      
Moral Obligation
    19           (m)      
Severability
    19           (n)      
No Obligation to Mitigate
    20           (o)      
Adjustment of Options
    20           (p)      
Legal Fees
    20           (q)      
Code Section 409A.
    20     10.     Regulatory Authority     21     11.     Sarbanes-Oxley     21
  APPENDIX A     A-1  

ii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED EMPLOYMENT AGREEMENT
          THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is
entered into as of September 18, 2006 by and between IndyMac Bancorp, Inc.
(“Employer”) and Michael W. Perry (“Officer”).
WITNESSETH:
          WHEREAS, Employer, Officer and IndyMac Bank, F.S.B. (“IndyMac Bank”)
have previously entered into that certain Amended and Restated Employment
Agreement, effective as of February 1, 2002 (the “Prior Agreement”);
          WHEREAS, Employer and Officer desire to amend and restate the Prior
Agreement immediately into the form of this Agreement;
          WHEREAS, Employer desires to obtain the benefit of continued services
of Officer and Officer desires to continue to render services to Employer and
its affiliates, including IndyMac Bank (collectively, the “Affiliates”); and
          WHEREAS, Employer and Officer desire to set forth the terms and
conditions of Officer’s employment with Employer and its Affiliates under this
Agreement.
          NOW, THEREFORE, in consideration of the mutual promises and covenants
herein contained, the parties hereto agree as follows:
     1. Term.
          (a) Employer agrees to employ Officer and Officer agrees to serve
Employer and its Affiliates, in accordance with the terms hereof, for a term
beginning on the date hereof and ending on December 31, 2011, unless earlier
terminated in accordance with the provisions hereof (the “Employment Term”).
          (b) On December 31, 2011, and on each of the next four
(4) anniversaries thereof, this Agreement shall automatically renew for an
additional term of one (1) year from January 1 of the next year to December 31
of such year, unless notice of non-renewal is provided by either Employer or
Officer at least twelve (12) months prior to the date of renewal. Unless
extended thereafter by mutual agreement, the Employment Term shall end on
December 31, 2016.
     2. Position, Duties and Responsibilities. Employer and Officer hereby agree
that, subject to the provisions of this Agreement, Officer shall serve as Chief
Executive Officer of Employer. Employer agrees that Officer shall have the
authority and duties customary for his positions in similarly situated entities
and such other duties, commensurate with his position, as assigned by the Board
of Directors of Employer (the “Board”) from time to time. Employer agrees that
Officer may serve as Chief Executive Officer and Chairman of IndyMac Bank but
that any such appointment or election is subject to the approval of and any
agreement with the Board of Directors of IndyMac Bank (the “IndyMac Bank
Board”). Officer shall have such executive power and authority as shall
reasonably be required to enable him to discharge his

1



--------------------------------------------------------------------------------



 



duties in the offices which he may hold. All compensation paid to Officer by
Employer or any of its Affiliates shall be aggregated in determining whether
Officer has received the benefits provided for herein, but without prejudice to
the allocation of costs among the entities to which Officer renders services
hereunder.
          Employer agrees that, as long as Officer serves on the Board, he shall
serve as Chairman of the Board. Employer shall cause Officer to be nominated for
election to the Board.
     3. Scope of This Agreement and Outside Affiliations. During the term of
this Agreement, Officer shall devote his full business time and energy, except
as expressly provided below, to the business, affairs and interests of Employer
and its Affiliates, and matters related thereto. Officer shall report only to
the Board and, if appointed to a management position at IndyMac Bank, to the
IndyMac Bank Board and shall perform his duties, subject to their authority.
Officer agrees to serve without additional remuneration as the chief executive
officer or director of one or more (direct or indirect) subsidiaries or
Affiliates of Employer as the Board may from time to time reasonably request,
subject to appropriate authorization by the Affiliate or subsidiary involved and
any limitation under applicable law, provided that Officer shall be indemnified
and covered by directors’ and officers’ liability insurance of Employer as
provided under Section 8 hereof with regard to such service. Officer’s failure
to discharge an order or perform a function because Officer reasonably and in
good faith believes such would violate a law or regulation or be dishonest shall
not be deemed a breach by him of his obligations or duties pursuant to any of
the provisions of this Agreement, including without limitation pursuant to
Section 5(c) hereof.
          Officer may make and manage personal business investments of his
choice and serve in any capacity with any civic, educational or charitable
organization, or any governmental entity or trade association, without seeking
or obtaining approval by the Board, provided such activities and services do not
materially interfere or conflict with the performance of his duties hereunder.
Officer may serve as a director (or on the advisory committee) of corporations
or other business enterprises with prior approval of the Management Development
and Compensation Committee of the Board (the “Compensation Committee”) which
shall not be unreasonably withheld, provided such activities or services do not
materially interfere or conflict with the performance of Officer’s duties
hereunder.
     4. Compensation and Benefits.
          (a) Base Salary. During the Employment Term, Employer shall pay to
Officer a base salary at the annual rate of $1,000,000 (the “Base Salary”). At
the sole discretion of the Compensation Committee, the Base Salary may be
increased from time to time but shall not be reduced. Any increased rate shall
thereafter be the rate of Base Salary hereunder.
          (b) Incentive Compensation. Except as otherwise provided herein,
Officer shall receive an annual bonus for 2006 in accordance with the terms of
the Prior Agreement and the previously approved award. Commencing with the 2007
fiscal year, Officer shall receive the following incentive compensation for each
fiscal year of the Employment Term:

2



--------------------------------------------------------------------------------



 



          (i) Short Term Annual Incentive Compensation. Pursuant to Employer’s
short term annual incentive plan, as in effect from time to time (which plan
shall be intended to be compliant with Section 162(m) of the Internal Revenue
Code of 1986, as amended (the “Code”)), subject to Section 4(b)(iv) below,
Officer shall receive Short Term Annual Incentive Compensation (“STAIC”) for
each fiscal year of the Employment Term. The STAIC shall be calculated utilizing
a base level amount equal to one percent (1%) of Employer’s prior fiscal year
net income as reflected in the Employer’s financial statements for the prior
fiscal year (subject to adjustment as provided herein) (the “Base Level”), which
Base Level shall be multiplied by a percentage determined by the one-year
earnings per share growth (“EPS”) as follows (the “Base Level Multiplier”) and
with linear interpolation between each Base Level Multiplier (except if below
five percent (5%) or above seventeen percent (17%)), subject to this
Section 4(b)(i) and Section 4(b)(iv) below:

                    EPS     Base Level Multiplier    
Below 5%
      0      
5%
      25 %    
10%
      50 %    
13%
      75 %    
15%
      100 %    
Greater than or equal to 17%
      125 %    

     The STAIC award may be adjusted downward from zero (0) to twenty percent
(20%) based on mutually agreed upon qualitative factors including, but not
limited to, succession planning, leadership, quality of earnings, quality and
effectiveness of enterprise risk management and quality of relationship and
compliance with regulatory agencies that are, in good faith, established at the
beginning of the performance period by the Compensation Committee and
subjectively evaluated by the Compensation Committee at the end of the
performance period.
Notwithstanding the foregoing definition of Base Level, in the event that
Employer’s net income for a prior year was negative or, in the sole discretion
of the Compensation Committee, reflected a substantial decline from the previous
year, the Compensation Committee may, in its sole discretion, within the time
period permitted by section 162(m) of the Code for setting such year’s annual
bonus goals, elect to use one percent (1%) of Employer’s current fiscal year net
income (the “Alternative Base Level”). In such event, Officer’s STAIC award for
such fiscal year shall be the greater of the amount calculated pursuant to the
terms described in this Section 4(b)(i) without regard to the prior sentence, or
seventy-five percent (75%) of the Alternative Base Level.

3



--------------------------------------------------------------------------------



 



          (ii) Discretionary Annual Incentive Award. In the event the STAIC
award determined in accordance with Section 4(b)(i) above is less than
$1,000,000, Officer shall be eligible, in the sole discretion of the
Compensation Committee, to a bonus in lieu of the foregoing (which bonus in the
aggregate shall not exceed $1,000,000) and shall be conditioned on the
determination by the Compensation Committee that Employer’s performance was
substantially better than that of key industry peers.
          (iii) Long Term Annual Incentive Compensation. Officer shall receive
an annual Long Term Annual Incentive Compensation (“LTAIC”) award, which LTAIC
award shall generally be made at the same time as all other annual equity awards
are made to senior managers of Employer. Each such LTAIC shall consist of the
following (which the parties acknowledge is consistent with the current LTAIC
arrangements of Employer’s senior management team):
     (A) An amount equal to twenty-five percent (25%) of the sum of Officer’s
Base Salary and prior year’s STAIC (determined prior to any reduction under
Section 4(b)(iv) below), which LTAIC award shall be awarded, in the discretion
of the Compensation Committee, in either (x) restricted stock under Employer’s
2002 Stock Incentive Plan, as amended and restated or any successor plan (the
“Plan”), which award shall provide for a vesting schedule of no greater than
three (3) years, or (y) a cash amount, which amount shall be credited to
Officer’s account under the terms of Employer’s deferred compensation plan
established for purposes of deferring the portion of Officer’s LTAIC under this
Section 4(b)(iii)(A)(y) (the “LTAIC Deferral Plan”) and has an option to invest
in Employer stock, which award in either case shall have no forfeiture or
clawback provisions based on Officer’s post-employment activities (except as
otherwise required by applicable law); and
     (B) An amount equal to fifty percent (50%) of Officer’s prior year’s STAIC
(determined prior to any reduction under Section 4(b)(iv) below), which amount
shall be awarded in the form of stock options pursuant to the terms of the Plan
(measured on the same basis as stock options are measured for purposes of all
stock option grants to senior managers of Employer) and which shall vest ratably
on each of the three anniversaries of the grant of such stock options and shall
have no forfeiture or clawback provisions based on Officer’s post-employment
activities (except as otherwise required by applicable law).
Notwithstanding the foregoing, Officer shall be eligible to receive an LTAIC
award in 2007 (for 2006) under the terms of Sections 4(b)(i) and 4(b)(iii)
(including, but not limited to, being measured on the same basis as stock
options are measured for purposes of all stock option grants to senior managers
of Employer), as if such programs were already in place and paid generally at
the same time as all other annual equity awards are made to senior managers of
Employer, provided that the portion of Officer’s LTAIC award under Section
4(b)(iii)(A) shall be paid in the form of stock options pursuant to the terms of
the Plan and which shall vest ratably on each of the first three
(3) anniversaries of the grant of such stock options.

4



--------------------------------------------------------------------------------



 



          (iv) Special Reduction. The annual STAIC payable to Officer pursuant
to Section 4(b)(i) above shall be reduced by ten percent (10%). Officer
understands that it is Employer’s intent to utilize such amount to help fund a
scholarship program for children of employees of Employer (the “Scholarship
Program”).
          (c) Equity Compensation. The terms and conditions regarding Officer’s
equity award grants made pursuant to the Prior Agreement shall continue to vest
and otherwise remain in effect with their terms.
          (d) Deferred Compensation. On January 1, 2003 (the “Credit Date”),
Employer credited Officer’s account under the IndyMac Bancorp, Inc. Deferred
Compensation Plan (the “Deferred Compensation Plan”) with $5 million (the
“Deferred Compensation Credit”). Such amount plus any accrued earnings thereon
(the “Deferred Amount”) is seventy-five percent (75%) vested as of the date
hereof and the remaining twenty-five percent (25%) will vest on January 1, 2007
or earlier as provided below. The Deferred Amount shall become payable to
Officer in accordance with Officer’s distribution election under the Deferred
Compensation Plan but in no event earlier than thirty (30) days following the
Termination Date (as defined in Section 5(h)) or, to the extent required by
section 409A of the Code, no earlier than the earlier of the date six (6) months
following the Termination Date or Officer’s death. In the event of the
termination of Officer’s employment pursuant to Sections 5(c) or (f), any
unvested portion of the Deferred Amount shall be forfeited on the Termination
Date. In all other cases, any unvested portion of the Deferred Amount shall
fully vest on Officer’s termination of employment.
          (e) Additional Benefits.
          (i) Officer shall also be entitled to participate, at a level
commensurate with his position, in any stock purchase plan, pension plan,
deferred compensation plan, life and medical insurance policy, or other plans or
benefits, of Employer for senior officers generally or for employees generally
and that are not duplicative of the bonuses paid under Section 4(b) of this
Agreement, during the term of this Agreement as well as any benefits or rights
specifically provided for Officer (collectively, “Additional Benefits”);
provided, however, that Employer shall have no obligation to grant any stock
options or other equity awards to Officer except as provided in Section 4(b).
Officer shall be entitled to paid vacation in accordance with Employer’s
vacation policy, but in no event less than five (5) weeks per annum.
          (ii) Subject to Section 9(q) below, Officer shall also be entitled to
Employer provided medical, dental and vision insurance coverage for each of
Officer’s and his spouse’s lifetime (or solely for his spouse’s lifetime in the
case of a termination of Officer’s employment as a result of his death) and for
any dependents until the maximum age for a dependent allowable by Employer’s
health and benefit plans offered to all employees (“Eligible Dependents”) that,
in conjunction with the coverage available to Officer and his spouse pursuant to
Medicare, if any, is substantially similar in the aggregate (including
percentage of premium cost sharing) to the coverage provided to Officer and his
spouse immediately prior to the Termination Date. The lifetime medical coverage
available to Officer, his spouse and Eligible Dependents pursuant to this
Section 4(e)(ii) shall be referred to throughout this Agreement as the “Lifetime
Medical

5



--------------------------------------------------------------------------------



 



Coverage.” Employer will use its reasonable best efforts to provide the Lifetime
Medical Coverage in a manner that results in the exclusion of such benefits from
the income of Officer and his spouse. Employer will use its reasonable best
efforts to provide the Lifetime Medical Coverage such that Section 105(h) of the
Code will not apply. If such Lifetime Medical Coverage is provided through
reimbursement of premiums paid by Officer, his spouse and/or Eligible Dependents
(as a result of agreement of Officer and Employer), Officer, his spouse and/or
Eligible Dependents shall provide to the company evidence of coverage under any
applicable health insurance policy or Medicare supplemental health policy. To
the extent the Lifetime Medical Coverage is subject to section 409A of the Code,
Section 9(q) shall apply.
          (iii) This Agreement shall not affect the provision of any other
compensation, retirement or other benefit program or plan of Employer, except as
provided herein.
          (f) Certain Perquisites.
          (i) Club Memberships. Employer shall pay standard annual and monthly
membership fees and any business related charges for Officer’s participation in
the California Club, the Annandale Golf Club, and the Shady Canyon Golf Club
(including, but not limited to, the initial fee and monthly and other
assessments) and such other memberships as may be approved by the Compensation
Committee from time to time (including prior to January 1, 2007, those
memberships that exist as of the date hereof). In addition, Employer shall pay
standard annual and monthly membership fees, travel expenses, and any business
related charges for Officer’s participation in the Young Presidents’
Organization.
          (ii) Car Allowance. Employer shall provide Officer with an appropriate
luxury automobile (as mutually agreed to by Officer and the Compensation
Committee, but at no less than the level of automobile provided by Employer to
Officer on the Effective Date) for Officer’s exclusive use and provide at
Employer expense for car insurance, maintenance and operating expenses. Officer
shall have the right to replace the automobile every two (2) years.
          (iii) Travel. In connection with business travel, Officer shall be
permitted to travel first class, or by chartered or other private plane service
where appropriate, at Employer’s expense, it being recognized that travel by
charter or other private plane service will be necessary for security reasons.
          (iv) Financial Planning Services. Employer shall pay for the financial
planning and tax services of AYCO for Officer, including a full tax gross-up for
any imputed income to Officer resulting from such benefit. The annual amount
that Employer shall be required to pay for such services shall not exceed
$35,000, exclusive of the tax gross-up.
          (v) Life Insurance. In addition to the life insurance benefit provided
by Employer to all employees that Officer is eligible for and elects to avail,
Employer

6



--------------------------------------------------------------------------------



 



shall provide an additional portable term or universal life insurance policy on
the life of Officer, for the benefit of a beneficiary designated by Officer,
with a death benefit equal to four (4) times Officer’s Base Salary, with Officer
not being required to make any payment thereon (other than payment of any tax
obligations).
          (vi) Long Term Disability. Employer shall provide Officer long term
disability coverage which shall provide annual benefits to Officer equal to
sixty-five percent (65%) of his Base Salary during any period that Officer is
disabled, if the disability arose during the Employment Term. Any disability
payments to Officer pursuant to coverage obtained pursuant to this
Section 4(f)(vi) shall not be subject to offset by severance benefits payable to
Officer pursuant to this Agreement.
          (g) Future Alternative Compensation Structure. The parties reserve the
right at any time by mutual agreement to amend this Agreement to provide for an
alternative compensation structure that they believe better reflects an identity
of interest between Officer and stockholders.
     5. Termination. The compensation and benefits provided for herein and the
employment of Officer by Employer shall be terminated only as provided for below
in this Section 5:
          (a) Disability. In the event that Officer shall fail, because of
illness, injury or similar incapacity, to render for six (6) consecutive months
or for shorter periods aggregating one hundred eighty (180) or more business
days in any twelve (12) month period, the material services contemplated by this
Agreement (“Disability”), Officer’s full-time employment hereunder may be
terminated, by written Notice of Termination from Employer to Officer while
Officer remains so incapacitated; and thereafter, subject to Section 9(q):
          (i) Employer shall pay Officer a single severance payment as soon as
practicable after the Termination Date, but, in no event later than thirty
(30) days thereafter, an amount in cash equal to two (2) times the sum of:
(A) the average of the Base Salary in effect for the two (2) years immediately
preceding the Termination Date, plus (B) an amount equal to Officer’s prior
year’s Base Level STAIC; provided however, that in no event shall the aggregate
amount payable under this Section 5(a)(i) be less than $7 million,
          (ii) Employer shall pay Officer an amount equal to Officer’s STAIC,
pro-rated from January 1 of the year in which the termination occurs through the
Termination Date, based on Employer’s actual performance for the year of
termination (with no discretionary factor reduction), payable at such time or
times when Employer pays such bonuses to its executives; provided, however, that
in no event (other than in compliance with Section 9(q)) shall such payment be
made later than March 15th of the subsequent year (the “Pro Rata Annual Bonus”),
          (iii) Employer shall pay Officer an amount equal to Officer’s LTAIC,
pro-rated from January 1 of the year in which the termination occurs through the
Termination Date, based on Employer’s actual performance for the year of
termination,

7



--------------------------------------------------------------------------------



 



payable at such time or times when Employer pays such compensation to its
executives (the “Pro Rata Long Term Bonus”),
          (iv) Any of Officer’s outstanding unvested options and any other
equity grants shall become immediately vested, any vested options granted after
the date hereof shall remain exercisable until the earlier of twelve (12) months
following the Termination Date or their full-term expiration date and any vested
options granted prior to the date hereof shall remain exercisable in accordance
with the terms of the grant and the Prior Agreement (the “Equity Treatment”),
          (v) Officer, his spouse and Eligible Dependents shall be entitled to
Lifetime Medical Coverage,
          (vi) All unvested amounts, including any earnings, credited to
Officer’s accounts under the Deferred Compensation Plan and the LTAIC Deferral
Plan shall immediately become vested and nonforfeitable. The amounts in
Officer’s accounts shall be payable to Officer in accordance with Officer’s
distribution election under the Deferred Compensation Plan and the LTAIC
Deferral Plan (the “Deferred Compensation Treatment”),
          (vii) To the full extent permitted by law, so long as Employer (or a
successor) maintains directors’ and officers’ liability insurance for its
executives or directors, Employer shall continue to provide Officer following
the Termination Date with directors’ and officers’ liability insurance insuring
Officer against insurable events which occur or have occurred while Officer was
a director or officer of Employer or an Affiliate or a fiduciary of an employee
benefit plan of any of the foregoing, such insurance to have policy limits
aggregating not less than the amount in effect immediately prior to the
Termination Date or, if higher, that provided to other officers or directors of
Employer. In addition, Officer’s rights of indemnification hereunder or
otherwise with regard to service on behalf of Employer or an Affiliate or a
fiduciary of an employee benefit plan of any of the foregoing prior to such
termination (“Rights of Indemnification”) shall continue (the “Coverage
Protection”), and
          (viii) Officer shall be entitled to his accrued rights, including but
not limited to earned but unpaid Base Salary, accrued but unused vacations and
earned but unpaid STAIC or LTAIC for any prior completed fiscal year and any
earned but unpaid benefits under any plan or program of Employer (“Accrued
Amounts”).
          The determination of Disability shall be made only after Officer has
failed to render services for the above stated time periods and shall be made
only after thirty (30) days notice to Officer (which may run concurrently with
the Notice of Termination). Prior to a termination of employment as a result of
Disability, Officer shall continue to receive his full compensation and benefits
during any period of incapacity.
          (b) Death. In the event of Officer’s death during the term of this
Agreement, the Officer’s estate shall be entitled to:
          (i) The Pro Rata Annual Bonus,

8



--------------------------------------------------------------------------------



 



          (ii) The Pro Rata Long Term Bonus,
          (iii) The Deferred Compensation Treatment,
          (iv) The Equity Treatment,
          (v) The Lifetime Medical Coverage (limited to Officer’s spouse and
Eligible Dependents),
          (vi) The Coverage Protection, and
          (vii) The Accrued Amounts.
          (c) Cause. Employer may terminate Officer’s employment under this
Agreement for “Cause.” A termination for Cause is a termination by reason of
(i) a material breach of this Agreement by Officer (other than as a result of
incapacity due to physical or mental illness) that is committed in bad faith or
without reasonable belief that such breach is in the best interests of Employer
and which, for any breach that is remediable, or can be cured going forward, is
not remedied or cured within a reasonable period of time after receipt of
written notice from Employer specifying such breach, or (ii) Officer’s
conviction by a court of competent jurisdiction of a felony involving acts of
fraud, embezzlement, dishonesty or moral turpitude, or (iii) entry of a final
non-appealable order duly issued by any federal or state regulatory agency
having jurisdiction in the matter removing Officer from office of IndyMac Bank
or permanently prohibiting him from participating in a material portion of the
affairs of IndyMac Bank, provided that the order resulted from act(s) of Officer
which were committed in bad faith and without reasonable belief that such act(s)
were in the best interests of Employer.
          Notwithstanding the foregoing, Officer’s employment shall not be
deemed to have been terminated for Cause unless and until there have been
delivered to Officer a copy of a resolution duly adopted by the affirmative vote
of not less than two-thirds of the non-employee directors of the Board (the
“Outside Directors”) (after reasonable notice to Officer and an opportunity for
Officer, together with Officer’s counsel, to be heard before the Outside
Directors), finding that in the Outside Directors’ good faith opinion Officer
was guilty of conduct set forth above in this Section 5(c) and specifying the
particulars thereof in reasonable detail.
          If Officer shall be (A) convicted of a felony of a type set forth
above or (B) shall be suspended and/or temporarily prohibited from participating
in the conduct of IndyMac Bank’s affairs by a notice served under
Section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
1818(e)(3) and (g)(1)) by any federal or state regulatory authority having
jurisdiction in the matter, by the affirmative vote of two-thirds of the Outside
Directors (after reasonable notice to Officer and an opportunity for Officer,
together with Officer’s counsel, to be heard before the Outside Directors),
provided that the provisions of the next paragraph have been complied with, the
Outside Directors may suspend Officer from some or all of his duties and
authority while such suspension or prohibition or conviction is in effect and,
if they elect to do so, may also during such period suspend Officer’s right to
some or, if no duties are to be performed, all of Officer’s Base Salary, STAIC
and LTAIC accruing during such suspension period; provided, further that that if
the conviction is overturned on appeal or if the charges

9



--------------------------------------------------------------------------------



 



resulting in such suspension or prohibition are finally dismissed or if a final
judgment on the merits of such charges is issued in favor of Officer, then
Officer shall be reinstated in full with back amounts for the suspension period
plus accrued interest at the rate then payable on judgments.
          With regard to clause (B) above, (1) Employer shall use its best
efforts to oppose and defend against any such notice of charges as to which
there are reasonable defenses and to permit Officer to participate in such
effort by counsel of his selection fully paid by Employer; (2) in the event the
notice of charges is dismissed or otherwise resolved in a manner that will
permit Employer to resume its obligations to pay compensation hereunder,
Employer shall promptly make such payment hereunder; and (3) during the period
of suspension, the vested rights of the contracting parties shall not be
affected except to the extent precluded by such notice.
          During the period that Employer’s obligations under Sections 4(a),
4(b), 4(d), 4(e) and 4(g) hereof are suspended, Officer shall continue to be
entitled to receive Additional Benefits under Section 4(e) until the conviction
of the felony has become final and non-appealable. When the conviction of the
felony has become final and non-appealable, all of Employer’s obligations
hereunder shall terminate; provided, however, that the termination of Officer’s
employment pursuant to this Section 5(c) shall not affect Officer’s entitlement
to all benefits in which he has become vested or which are otherwise payable in
respect of periods ending prior to his Termination Date. To the full extent
permitted by law, so long as Employer (or a successor) maintains directors’ and
officers’ liability insurance for its executives or directors, Employer shall
continue to provide Officer following the Termination Date with directors’ and
officers’ liability insurance insuring Officer against insurable events which
occur or have occurred while Officer was a director or officer of Employer or an
Affiliate or a fiduciary of an employee benefit plan of any of the foregoing,
such insurance to have policy limits aggregating not less than the amount in
effect immediately prior to the Termination Date or, if higher, that provided to
other officers or directors of Employer. In addition, Officer’s Rights of
Indemnification shall continue. Officer shall also be entitled to his Accrued
Amounts.
          Upon termination for Cause, Officer is not entitled to any severance
or bonus and all options shall expire on the Termination Date. Anything herein
to the contrary notwithstanding, termination for Cause shall not include
termination by reason of Officer’s job performance or a job performance rating
given to Officer for his job performance or the financial performance of
Employer or any affiliated company.
          (d) Other Than For Cause or Disability (not in connection with a
Change in Control). If during the term of this Agreement, Officer’s employment
shall be terminated by Employer other than for Cause or Disability (other than
in connection with a Change in Control as provided in Section 5(g)), then,
subject to Section 9(q):
          (i) Employer shall pay Officer in a single severance payment as soon
as practicable after the Termination Date, but, in no event later than thirty
(30) days thereafter, an amount in cash equal to two and one-half (2.5) times
the sum of: (A) the average Base Salary in effect for the two years immediately
preceding the Termination Date and (B) an amount equal to Officer’s prior year’s
Base Level STAIC; provided

10



--------------------------------------------------------------------------------



 



however, that in no event shall the aggregate amount payable under this
Section 5(d)(i) be less than $7 million,
          (ii) Employer shall pay Officer the Pro Rata Annual Bonus,
          (iii) Employer shall pay Officer the Pro Rata Long Term Bonus,
          (iv) Officer shall be entitled to the Equity Treatment,
          (v) Officer shall be entitled to the Deferred Compensation Treatment,
          (vi) Officer, Officer’s spouse and Eligible Dependents shall be
entitled to the Lifetime Medical Coverage,
          (vii) Officer shall be entitled to the Protection Coverage, and
          (viii) Officer shall be entitled to his Accrued Amounts.
          (e) Good Reason. Officer may terminate Officer’s employment at any
time for “Good Reason.” “Good Reason” means that any one or more of the
following have occurred without Officer’s written consent (other than as a
result of Officer’s Disability or termination of Officer’s employment for Cause)
which is not cured by Employer within thirty (30) days after written notice
thereof is given to Employer by Officer:
          (i) Other than temporarily as a result of Officer’s suspension as
provided in Section 5(c), any diminution in Officer’s then titles or positions,
including with IndyMac Bank, or any material diminution in Officer’s then
powers, reporting requirements, duties or responsibilities, including with
IndyMac Bank,
          (ii) Shareholders of Employer do not elect Officer to the Board or
Officer is not elected to the IndyMac Bank Board or Officer is removed from the
Board or the IndyMac Bank Board,
          (iii) Officer is not re-elected as Chairman of the Board and of the
IndyMac Bank Board,
          (iv) Officer is required to relocate place of employment to a location
which is more than fifty (50) miles from IndyMac Bank’s current headquarters,
          (v) Officer resigning at the request of the majority of the Board for
Officer to resign,
          (vi) Employer gives to Officer a notice of non-renewal pursuant to
Section 1(b), or
          (vii) Any material breach by Employer of the terms of this Agreement.

11



--------------------------------------------------------------------------------



 



          If during the term of this Agreement, Officer’s employment shall be
terminated by Officer for Good Reason (other than in connection with a Change in
Control as provided in Section 5(g)), Officer shall receive the payments and
benefits described in Section 5(d).
          (f) Voluntary Resignation (other than Retirement or Expiration of the
Employment Term). If during the term of this Agreement, Officer shall resign
other than for Good Reason or pursuant to Retirement, then, subject to
Section 9(q):
          (i) All of his rights to payment or benefits hereunder shall
immediately terminate; provided, however, that the termination of Officer’s
employment pursuant to this Section 5(f) shall not affect Officer’s entitlement
to all benefits in which he has become vested or which are otherwise payable in
respect of periods ending prior to his termination of employment,
          (ii) Any unvested options shall expire immediately and
     (A) Any vested stock options or other equity grants made to Officer after
the Effective Date of the Prior Agreement shall remain exercisable until the
earlier of three (3) months following the Termination Date or their full-term
expiration, and
     (B) All vested options granted to Officer pursuant to the Prior Agreement
shall remain exercisable until the earlier of twelve (12) months following the
Termination Date or their full-term expiration,
          (iii) Officer shall be entitled to the Protection Coverage, and
          (iv) Officer shall be entitled to his Accrued Amounts.
          (g) Change in Control. During the term of this Agreement, if within
two (2) years after a Change in Control Officer’s employment is terminated
(x) by Employer other than for Cause or Disability or (y) by Officer for Good
Reason, then, subject to Section 9(q):
          (i) Employer shall pay Officer in a single severance payment as soon
as practicable after the Termination Date, but, subject to Section 9(q) below,
in no event later than thirty (30) days thereafter, an amount in cash equal to
three (3) times the sum of (A) the average Base Salary in effect for the two
(2) years immediately preceding termination and (B) an amount equal to Officer’s
prior year’s Base Level STAIC; provided however, that in no event shall the
aggregate amount payable under this Section 5(g)(i) be less than $11 million,
          (ii) Officer shall be entitled to the Pro Rata Annual Bonus, which for
purposes of this Section 5(g) shall be calculated based on the greatest of
(A) Employer’s actual performance, (B) the prior year’s Base Level, or (C) the
current year’s Base Level,
          (iii) Officer shall be entitled to the Pro Rata Long Term Bonus, which
for purposes of this Section 5(g) shall be calculated based on the greatest of
(A)

12



--------------------------------------------------------------------------------



 



Employer’s actual performance, (B) the prior year’s Base Level, or (C) the
current year’s Base Level,
          (iv) Officer shall be entitled to the Equity Treatment,
          (v) Officer shall be entitled to the Deferred Compensation Treatment,
          (vi) Officer, Officer’s spouse and Eligible Dependents shall be
entitled to the Lifetime Medical Coverage,
          (vii) Officer shall be entitled to the Protection Coverage, and
          (viii) Officer shall be entitled to his Accrued Amounts.
          Notwithstanding anything contained herein, if a Change in Control
occurs and Officer’s employment with Employer is terminated other than for Cause
or Disability or a Good Reason event occurs prior to the Change in Control, and
if such termination of employment or event was at the request, suggestion or
initiative of a third party who has taken steps reasonably calculated to effect
the Change in Control, then Officer upon occurrence of the Change in Control
shall be entitled to receive the payments and benefits set forth in this
Section 5(g), in lieu of the payments and benefits set forth in Section 5(d).
          (h) Notice of Termination. Any purported termination by Employer or by
Officer shall be communicated by a written Notice of Termination to the other
party hereto which indicates the specific termination provision in this
Agreement, if any, relied upon and which sets forth in reasonable detail the
facts and circumstances, if any, claimed to provide a basis for termination of
Officer’s employment under the provision so indicated. For purposes of this
Agreement, no such purported termination shall be effective without such Notice
of Termination. The “Termination Date” shall mean the date specified in the
Notice of Termination, which shall be no less than thirty (30) or more than
sixty (60) days from the date of the Notice of Termination.
          (i) Expiration of Employment Term or Retirement. At the expiration of
the Employment Term or upon Retirement as defined in Section 5(j), then, subject
to Section 9(q):
          (i) Officer shall be entitled to the Pro Rata Annual Bonus,
          (ii) Officer shall be entitled to the Pro Rata Long Term Bonus,
          (iii) Officer shall be entitled to the Equity Treatment,
          (iv) Officer shall be entitled to the Deferred Compensation Treatment,
          (v) Officer, Officer’s spouse and Eligible Dependents shall be
entitled to the Lifetime Medical Coverage,
          (vi) Officer shall be entitled to the Protection Coverage, and

13



--------------------------------------------------------------------------------



 



          (vii) Officer shall be entitled to his Accrued Amounts.
          (j) Retirement. Officer may terminate employment for reason of
Retirement at any time after satisfying the conditions for Retirement set forth
below and shall be entitled to the compensation and benefits described in
Section 5(i) above. For purposes of this Agreement, “Retirement” shall mean
Officer’s retirement or resignation from the Company: (i)(1) if Officer is less
than 55 years of age, with at least 75 points or (2) if Officer is 55 years of
age or older, with at least 65 points, and (ii) Officer has at least five
(5) consecutive years of employment with Employer. Officer shall receive one
(1) point for every consecutive year of employment with Employer and one
(1) point for every year of age. Based upon Officer’s age and employment start
date of January 4, 1993, Officer would be eligible for Retirement in 2015. This
definition of Retirement is the same definition as currently utilized in the
Employer’s 2002 Stock Incentive Plan.
     6. Certain Additional Payments by Employer. Anything in this Agreement to
the contrary notwithstanding, if it shall be determined that any payment or
distribution to Officer or for Officer’s benefit (whether paid or payable or
distributed or distributable) pursuant to the terms of this Agreement or
otherwise pursuant to or by reason of any other agreement, policy, plan, program
or arrangement, including without limitation any stock option, stock
appreciation right or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (the
“Payments”) would be subject to the excise tax imposed by section 4999 of the
Code by reason of being “contingent on a change in the ownership or control” of
Employer, within the meaning of Section 280G of the Code or to any similar tax
imposed by state or local law, or any interest or penalties with respect to such
excise tax (such tax or taxes, together with any such interest or penalties, are
collectively referred to as the “Excise Tax”), then Officer shall be entitled to
receive from Employer an additional payment (the “Gross-Up Payment”) in an
amount such that the net amount of the Payments and the Gross-Up Payment
retained by Officer after the calculation and deduction of all Excise Taxes
(including any interest or penalties imposed with respect to such taxes) on the
payment and all federal, state and local income tax, employment tax and Excise
Tax (including any interest or penalties imposed with respect to such taxes) on
the Gross-Up Payment provided for in this Section 6, and taking into account any
lost or reduced tax deductions on account of the Gross-Up Payment, shall be
equal to the Payments;
          (a) All determinations required to be made under this Section 6,
including whether and when the Gross-Up Payment is required and the amount of
such Gross-Up Payment, and the assumptions to be utilized in arriving at such
determinations shall be made by the Accountants (as defined below) which shall
provide Officer and Employer with detailed supporting calculations with respect
to such Gross-Up Payment within fifteen (15) business days of the receipt of
notice from Officer or Employer that Officer has received or will receive a
Payment. For purposes of making the determinations and calculations required
herein, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Section 280G and 4999 of the Code,
provided that the Accountant’s determinations must be made on the basis of
“substantial authority” (within the meaning of Section 6662 of the Code). For
the purposes of this Section 6, the “Accountants” shall mean Employer’s
independent certified public accountants serving immediately prior to the Change
in Control. In the event that the

14



--------------------------------------------------------------------------------



 



Accountants are also serving as accountant or auditor for the individual, entity
or group effecting the Change in Control, Officer shall appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accountants
hereunder). All fees and expenses of the Accountants shall be borne solely by
Employer.
          (b) For the purposes of determining whether any of the Payments will
be subject to the Excise Tax and the amount of such Excise Tax, such Payments
will be treated as “parachute payments” within the meaning of section 280G of
the Code, and all “parachute payments” in excess of the “base amount” (as
defined under section 280G(b)(3) of the Code) shall be treated as subject to the
Excise Tax, unless and except to the extent that in the opinion of the
Accountants such Payments (in whole or in part) either do not constitute
“parachute payments” or represent reasonable compensation for services actually
rendered (within the meaning of section 280G(b)(4) of the Code) in excess of the
“base amount,” or such “parachute payments” are otherwise not subject to such
Excise Tax. For purposes of determining the amount of the Gross-Up Payment
Officer shall be deemed to pay Federal income taxes at the highest applicable
marginal rate of Federal income taxation for the calendar year in which the
Gross-Up Payment is to be made and to pay any applicable state and local income
taxes at the highest applicable marginal rate of taxation for the calendar year
in which the Gross-Up Payment is to be made, net of the maximum reduction in
Federal income taxes which could be obtained from the deduction of such state or
local taxes if paid in such year (determined without regard to limitations on
deductions based upon the amount of Officer’s adjusted gross income); and to
have otherwise allowable deductions for Federal, state and local income tax
purposes at least equal to those disallowed because of the inclusion of the
Gross-Up Payment in Officer’s adjusted gross income. To the extent practicable,
any Gross-Up Payment with respect to any Payment shall be paid by Employer at
the time Officer is entitled to receive the Payments and in no event will any
Gross-Up Payment be paid later than five days after the receipt by Officer of
the Accountant’s determination. Any determination by the Accountants shall be
binding upon Employer and Officer.
          (c) As a result of uncertainty in the application of section 4999 of
the Code at the time of the initial determination by the Accountants hereunder,
it is possible that the Gross-Up Payment made will have been an amount less than
Employer should have paid pursuant to this Section 6 (the “Underpayment”). In
the event that Employer exhausts its remedies pursuant to Section 6(e) and
Officer is required to make a payment of any Excise Tax, the Underpayment shall
be promptly paid by Employer to or for Officer’s benefit.
          (d) Officer and Employer shall each provide the Accountants access to
and copies of any books, records and documents in the possession of Employer or
Officer, as the case may be, reasonably requested by the Accountants, and
otherwise cooperate with the Accountants in connection with the preparation and
issuance of the determination contemplated by this Section 6.
          (e) Officer shall notify Employer in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by
Employer of the Gross-Up Payment. Such notification shall be given as soon as
practicable after Officer is informed in writing of such claim and shall apprise
Employer of the nature of such claim and the date on

15



--------------------------------------------------------------------------------



 



which such claim is requested to be paid. Officer shall not pay such claim prior
to the expiration of the 30-day period following the date on which Officer give
such notice to Employer (or such shorter period ending on the date that any
payment of taxes, interest and/or penalties with respect to such claim is due).
If Employer notifies Officer in writing prior to the expiration of such period
that it desires to contest such claim, Officer shall:
          (i) give Employer any information reasonably requested by Employer
relating to such claim;
          (ii) take such action in connection with contesting such claim as
Employer shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by Employer;
          (iii) cooperate with Employer in good faith in order to effectively
contest such claim; and
          (iv) permit Employer to participate in any proceedings relating to
such claims; provided, however, that Employer shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify Officer for and hold Officer
harmless from, on an after-tax basis, any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of all related costs and expenses. Without limiting
the foregoing provisions of this Section 6, Employer shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct Officer to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and Officer agree to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts, as Employer shall
determine; provided, however, that if Employer directs Officer to pay such claim
and sue for a refund, Employer shall advance the amount of such payment to
Officer, on an interest-free basis, and shall indemnify Officer for and hold
Officer harmless from, on an after-tax basis, any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance
(including as a result of any forgiveness by Employer of such advance);
provided, further that any extension of the statute of limitations relating to
the payment of taxes for the taxable year of Officer with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, Employer’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
Officer shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.
          (f) Nothing in this Section 6 is intended to violate the
Sarbanes-Oxley Act of 2002 and to the extent that any advance or repayment
obligation hereunder would so, such

16



--------------------------------------------------------------------------------



 



obligation shall be modified so as to make the advance a nonrefundable payment
to Officer and the repayment obligation null and void to the extent required by
such Act.
          These rights shall be deemed fully vested rights, not subject to
suspension or forfeiture and shall survive any termination of employment;
provided, however, that all payments made pursuant to this Section 6 shall be
subject to Section 9(q) below.
     7. Reimbursement of Business Expenses. During the term of this Agreement,
Employer shall reimburse Officer promptly for all reasonable and appropriate
business expenditures to the extent that such expenditures are substantiated by
Officer as required by the Internal Revenue Service and rules and policies of
Employer.
     8. Indemnity. To the fullest extent permitted by applicable law, the
Certificate of Incorporation and the By-Laws of Employer (as from time to time
in effect) and any indemnity agreements entered into from time to time between
Employer and Officer, Employer shall indemnify Officer and hold him harmless for
actions or inactions as an Officer or Director of Employer or any Affiliate or
as a fiduciary of any employee benefit plan of any of the foregoing and shall
maintain coverage for him under liability insurance policies of a minimum amount
of $80 million, or such higher amount as provided for any other officers or
directors of Employer. This provision shall in all events survive any
termination of this Agreement.
     9. Miscellaneous.
          (a) Successorship. This Agreement shall inure to the benefit of and
shall be binding upon Employer, its successors and assigns, but without the
prior written consent of Officer, this Agreement may not be assigned other than
in connection with a merger or sale of all or substantially all the assets of
Employer or similar transaction to or with a company with a larger net worth,
higher credit rating and greater profit than Employer. The failure of any
successor to or assignee of Employer’s business and/or assets in such
transaction to expressly assume all obligations of Employer hereunder in a
writing promptly delivered to Officer shall be deemed a material breach of this
Agreement by Employer.
          (b) Notices. Any notices provided for in this Agreement shall be sent
to Employer at its corporate headquarters, Attention: Corporate
Counsel/Secretary, with a copy to the Chairman of the Compensation Committee at
the same address, or to such other address as Employer may from time to time in
writing designate, and to Officer at such address as he may from time to time in
writing designate (or his business address of record in the absence of such
designation). All notices shall be deemed to have been given two (2) business
days after they have been deposited as certified mail, return receipt requested,
postage paid and properly addressed to the designated address of the party to
receive the notices. Notices may be delivered personally or by overnight
service.
          (c) Entire Agreement. This instrument contains the entire agreement of
the parties relating to the subject matter hereof, and it replaces and
supersedes any prior agreements between the parties relating to said subject
matter (except to the extent specifically provided herein); provided, however,
that the parties hereby expressly acknowledge that the parties have executed
IndyMac Bank’s standard Mutual Agreement to Arbitrate Claims which is not
replaced

17



--------------------------------------------------------------------------------



 



or superseded by this Agreement; provided, further that this Agreement does not
supersede any outstanding equity grants or awards or existing rights under any
plan or program except as specifically provided herein. No modifications or
amendments of this Agreement shall be valid unless made in writing and signed by
the parties hereto.
          (d) Waiver. The waiver of the breach of any term or of any condition
of this Agreement shall not be deemed to constitute the waiver of any other
breach of the same or any other term or condition.
          (e) California Law. This Agreement shall be construed and interpreted
in accordance with the laws of California without reference to principles of
conflict of laws.
          (f) Arbitration. Any disagreement, dispute, controversy or claim
arising out of or relating to this Agreement or the interpretation of this
Agreement or arrangements relating to this Agreement or contemplated in this
Agreement shall be settled by arbitration in accordance with the terms of
IndyMac Bank’s Mutual Agreement to Arbitrate Claims, as executed by Officer and
IndyMac Bank on the date hereof.
          (g) Confidentiality. Officer agrees that he will not divulge or
otherwise disclose, directly or indirectly, any trade secret or other
confidential information concerning the business or policies of Employer or any
of its Affiliates which he may have learned as a result of his employment during
the term of this Agreement or prior thereto as an employee, officer or director
of or consultant to Employer or any of its Affiliates, except to the extent such
use or disclosure is: (i) decided in good faith by Officer to be necessary or
desirable to the performance of Officer’s duties, (ii) required by applicable
law or in response to an inquiry from a governmental or regulatory authority,
(iii) lawfully obtainable from other sources, or (iv) authorized by Employer or
IndyMac Bank. The provisions of this subsection shall survive the expiration,
suspension or termination, for any reason, of this Agreement.
          (h) No Solicitation. Officer agrees that during employment and for a
period of one (1) year following an early termination of this Agreement,
pursuant to the terms described in Section 5(a), 5(c), (d), (e), (f), (g),
(i) or (j) hereof, Officer shall not: (i) solicit, or cause to be solicited, any
customers of Employer or IndyMac Bank or their subsidiaries if it is for the
purposes of promoting or selling any products or services competitive with those
of Employer or IndyMac Bank, (ii) solicit business from, or perform services
for, any company or other business entity which at any time during the two
(2) year period immediately preceding Officer’s termination of employment with
Employer was a customer of Employer, IndyMac Bank or their subsidiaries, or
(iii) solicit for employment, offer, or cause to be offered, employment, either
on a full time, part time, or consulting basis, to any person who was employed
by Employer or its Affiliates on the date Officer’s employment terminated,
unless Officer shall have received the prior written consent of Employer or
IndyMac Bank, such person has ceased for six (6) months to be employed by
Employer or its Affiliates or Officer was not involved, directly or indirectly,
in the termination of such person’s employment with Employer or its Affiliates.
The foregoing clauses (i) through (iii) shall be violated only by the personal
solicitation or personally directed and targeted solicitation by Officer and not
by (A) general marketing or solicitation, (B) solicitation by other employees of
entities employing Officer of companies, other business entities or individuals
who are not specifically identified by Officer, or (C) the providing of

18



--------------------------------------------------------------------------------



 



services by Officer’s new employer to companies or other business entities not
so solicited by Officer.
          (i) Cooperation. Upon the receipt of reasonable notice from Employer
(including outside counsel), Officer agrees that while employed by Employer and
thereafter, Officer will reasonably provide information and reasonable
assistance to Employer, its Affiliates and their respective representatives in
defense of any claims that may be made against Employer or its Affiliates, to
the extent that such claims may relate to the period of Officer’s employment
with Employer (or any predecessor), provided that Officer shall need not
cooperate to the extent his counsel, in good faith, advises that Officer’s
interests may differ from those of Employer. Furthermore, Employer shall
reimburse all reasonable expenses incurred by Officer, including, but not
limited to, those for separate counsel.
          (j) Consideration; Remedies Of Employer. The consideration for
Officer’s covenants set forth in Sections 9(g), (h) and (i), the sufficiency of
which is hereby acknowledged, is Employer’s agreement to continue to employ
Officer and provide compensation and benefits pursuant to this Agreement,
including but not limited to Section 5(d). Officer acknowledges and agrees that
Employer’s remedies at law for a breach or threatened breach of any of the
provisions of this Section would be inadequate and, in recognition of this fact,
Officer agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, Employer, without posting any bond, shall be
entitled to seek equitable relief in the form of specific performance, a
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available.
          (k) Reformation. The provisions of Sections 9(g), (h) and (i) are
intended to restrict Officer only to the extent permitted by law in the
jurisdiction where Officer is then a resident. To the extent any of such
provisions would otherwise be determined invalid or unenforceable by a Court of
competent jurisdiction, such Court shall exercise its discretion in reforming
the provisions of this Section to the end that Officer shall be subject to
reasonable provisions that are enforceable by Employer under the laws of the
jurisdiction where Officer is then a resident. If the laws of the state where
the Officer is then a resident completely prohibit any form of the foregoing
covenants, then Employer and Officer understand and agree that the foregoing
covenants are of no effect.
          (l) Moral Obligation. The parties recognize that a non-competition
provision would be desirable and equitable in this Agreement, but that one
cannot be included because of applicable law. The parties further recognize
that, notwithstanding the foregoing and legal unenforceability of such a
provision, Officer should and does have a moral and ethical obligation to
Employer, its shareholders and its employees not to compete with Employer within
one (1) year after any resignation from his position.
          (m) Severability. If any provision of this Agreement is held invalid
or unenforceable, the remainder of this Agreement shall nevertheless remain in
full force and effect, and if any provision is held invalid or unenforceable
with respect to particular circumstances, it shall nevertheless remain in full
force and effect in all other circumstance.

19



--------------------------------------------------------------------------------



 



          (n) No Obligation to Mitigate. Officer shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise and no payment hereunder shall be offset or
reduced by the amount of any compensation or benefits provided to Officer in any
subsequent employment except as expressly otherwise provided by Section 5.
Employer’s obligation to make any payment provided for in this Agreement shall
not be subject to set-off, counterclaim or recoupment.
          (o) Adjustment of Options. The number of shares of common stock
subject to the stock options granted to Officer pursuant to the Prior Agreement
shall be equitably adjusted by the Committee pursuant to Section 6 of the Plan
in the event of the occurrence of any of the events described therein.
          (p) Legal Fees. Employer shall promptly (and in any event prior to
March 15, 2007) pay Officer’s reasonable legal fees and costs associated with
entering into this Agreement, and to the extent such payment is taxed to
Officer, Employer shall provide Officer a full tax gross-up for any imputed
income to Officer resulting from such payment.
          (q) Code Section 409A.
          (i) If any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause Officer to
incur any additional tax or interest under section 409A of the Code or any
regulations or Treasury guidance promulgated thereunder, Employer shall, after
consulting with Officer, reform such provision to comply with section 409A of
the Code, provided that Employer agrees to maintain, to the maximum extent
practicable, the original intent and economic benefit Officer of the applicable
provision without violating the provisions of section 409A of the Code. Employer
shall indemnify and hold Officer harmless, on an after-tax basis, for any
additional tax (including interest and penalties with respect thereto) that may
be imposed on Officer by section 409A of the Code.
          (ii) Notwithstanding any provision to the contrary in this, if Officer
is deemed on the Termination Date to be a “specified employee” within the
meaning of that term under section 409A(a)(2)(B) of the Code, then with regard
to any payment or the provision of any benefit that is required to be delayed in
compliance with section 409A(a)(2)(B) of the Code such payment or benefit shall
not be made or provided (subject to the last sentence hereof) prior to the
earlier of (A) the expiration of the six (6)-month period measured from the date
of his “separation from service” (as such term is defined under section 409A of
the Code) or (B) the date of his death (the “Delay Period”). Upon the expiration
of the Delay Period, all payments and benefits delayed pursuant to this section
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed Officer
in a lump sum, and any remaining payments and benefits due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein. Notwithstanding the foregoing, to the extent that the foregoing
applies to the provision of any ongoing welfare benefits to Officer that would
not be required to be delayed if the premiums therefore were paid by Officer,
Officer shall pay the full cost of premiums for such welfare benefits during the
Delay Period and Employer shall pay Officer an amount

20



--------------------------------------------------------------------------------



 



equal to the amount of such premiums paid by Officer during the Delay Period
promptly after its conclusion.
     10. Regulatory Authority. Any payments made to Officer pursuant to this
Agreement or otherwise are subject to and conditioned upon their not being in
violation of 12 U.S.C. Section 1828(k) and FDIC regulation 12 C.F.R. Part 359,
Golden Parachutes and Indemnification Payments, as applicable.
     11. Sarbanes-Oxley. Officer acknowledges he has been informed that pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002, Officer may be subject in
certain circumstances to an obligation to pay back to Employer:
          (a) Any bonus or other incentive-based or equity-based compensation
received by Officer from Employer during the twelve (12)-month period following
the first public issuance or filing with the Securities and Exchange Commission
(whichever first occurs) of the financial document embodying such financial
reporting requirement; and
          (b) Any profits realized from the sale of securities of Employer
during such twelve (12)-month period.
[Remainder of Page Left Blank]

21



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written.

            EMPLOYER
      By:   /s/ Sen. John F. Seymour (ret.)         Name:   Sen. John F. Seymour
(ret.)        Title:   Chairman, Management Development and Compensation
Committee        OFFICER
      By:   /s/ Michael W. Perry         Michael W. Perry           

22



--------------------------------------------------------------------------------



 



         

APPENDIX A
     A “Change in Control” shall mean the occurrence during the term of the
Agreement, of any one of the following events:
          A. An acquisition of any common stock or other “Voting Securities” (as
hereinafter defined) of IndyMac Bancorp, Inc. (“Employer”) by any “Person” (as
the term person is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), immediately after which
such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of twenty-five percent (25%) or more of the
then outstanding shares of Employer’s common stock or the combined voting power
of Employer’s then outstanding Voting Securities; provided, however, in
determining whether a Change in Control has occurred, Voting Securities which
are acquired in a “Non-Control Acquisition” (as hereinafter defined) shall not
constitute an acquisition which would cause a Change in Control. For purposes of
this Agreement, (1) “Voting Securities” shall mean Employer’s outstanding voting
securities entitled to vote generally in the election of directors and (2) a
“Non-Control Acquisition” shall mean an acquisition by (i) an employee benefit
plan (or a trust forming a part thereof) maintained by (A) Employer or (B) any
corporation or other Person of which a majority of its voting power or its
voting equity securities or equity interest is owned, directly or indirectly, by
Employer (for purposes of this definition; a “Subsidiary”), (ii) Employer or any
of its Subsidiaries, or (iii) any Person in connection with a “Non-Control
Transaction” (as hereinafter defined).
          B. The individuals who, as of the date of the Agreement are members of
the Board (the “Incumbent Board”), cease for any reason to constitute at least a
majority of the members of the Board; provided, however, that if the election,
or nomination for election by Employer’s common stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Agreement, be considered as a
member of the Incumbent Board; provided, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened “Election Contest” (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a “Proxy Contest”) including by reason of any agreement intended
to avoid or settle any Election Contest or Proxy Contest; or
          C. The consummation of:
          (i) A merger, consolidation, or reorganization involving Employer,
unless such merger, consolidation, or reorganization is a “Non-Control
Transaction.” A “Non Control Transaction” shall mean a merger, consolidation or
reorganization of Employer where:
          (a) the stockholders of Employer, immediately before such merger,
consolidation or reorganization, own directly or indirectly immediately
following such merger, consolidation or reorganization more than fifty percent
(50%) of the combined voting power of the outstanding Voting Securities of the
corporation resulting from such merger, consolidation or

A-1



--------------------------------------------------------------------------------



 



reorganization (the “Surviving Corporation”) in substantially the same
proportion as their ownership of the Voting Securities immediately before such
merger, consolidation or reorganization; provided, however, that if the
stockholders of Parent, immediately before such merger, consolidation or
reorganization, own directly or indirectly immediately following such merger,
consolidation or reorganization forty-five percent to fifty percent (45% to 50%)
of the combined voting power of the outstanding Voting Securities of the
Surviving Corporation in substantially the same proportion as their ownership of
the Voting Securities immediately before such merger, consolidation or
reorganization, then a Change in Control shall be deemed to have occurred unless
the members of the Incumbent Board who are not employees of Parent determine
otherwise; and
          (b) no Person other than (i) Employer, (ii) any Subsidiary, (iii) any
employee benefit plan (or any trust forming a part thereat) maintained by
Employer, the Surviving Corporation or any Subsidiary, or (iv) any Person who,
immediately prior to such merger, consolidation or reorganization had Beneficial
Ownership of twenty-five percent (25%) or more of the then outstanding Voting
Securities or common stock of Employer, has Beneficial Ownership of twenty-five
percent (25%) or more of the combined voting power of the Surviving
Corporation’s then outstanding Voting Securities or its common stock;
          (ii) Employer’s stockholders approve a complete liquidation or
dissolution of Employer;
          (iii) The sale or other disposition of all or substantially all of the
assets of Employer to any Person or Persons (other than a transfer to a
Subsidiary); or
          (iv) The sale or other disposition of all or substantially all of the
stock or assets of IndyMac Bank, F.S.B. to any Person or Persons (other than a
transfer to a Subsidiary).
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding common stock or Voting
Securities as a result of the acquisition of common stock or Voting Securities
by Employer which, by reducing the number of shares of common stock or Voting
Securities then outstanding, increases the proportional number of shares
Beneficially Owned by the Subject Person; provided, however, that if a Change of
Control would occur (but for the operation of this sentence) as a result of the
acquisition of common stock or Voting Securities by Employer, and after such
share acquisition by Employer, the Subject Person becomes the Beneficial Owner
of any additional common stock or Voting Securities which increases the
percentage of the then outstanding common stock or Voting Securities
Beneficially Owned by the Subject Person, then a Change in Control shall occur.

A-2